       Case 1:19-cv-11415-GBD-SLC Document 39 Filed 03/29/21 Page 1 of 1




                                   Defendant's letter-motion requesting an extension   (ECF No. 38) is
                                                                                 ssilverberg@hnrklaw.com
                                   GRANTED. The parties may file a letter requesting a settlement
                                   conference if they believeMarch 26, 2021
                                                             the Court's involvement would assist their
                                   settlement negotiations.

                                   The Clerk of Court is respectfully directed to close ECF No. 38.
VIA ECF
 VIA UPS                           SO-ORDERED 3/29/2021

 Hon. Sarah L. Cave
 United States Magistrate Judge
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

 Re:     M.C., individually and on behalf of A.C., a child with a disability, v. New York City
         Department of Education, 19 Civ. 11415 (GBD)(SLC)

Dear Judge Cave,

        I write on behalf of Defendant Department of Education (“DOE”) in the above-referenced
matter, wherein Plaintiffs seek attorneys’ fees and related costs following an administrative
hearing under the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400, et seq.
I write respectfully to request a 30-day extension of Defendant’s time to answer Plaintiff’s motion
for summary judgment from April 2, 2021 until May 3, 2021. Plaintiff’s counsel consents to this
application.

        Two prior applications for an extension of time have been granted on consent. This request
is warranted because the undersigned has recently taken over the defense of this matter and needs
time to review the file in order to draft opposition papers to Plaintiffs’ pending motion. In addition,
Plaintiffs have just conveyed a revised settlement demand. An extension will allow the parties to
explore a negotiated resolution of this matter, which would obviate the need for further briefing
on Plaintiffs’ application for fees and avoid the consumption of judicial resources.

       We thank the Court for its time and consideration of this request.



                                                               Respectfully submitted,



                                                               Steven M. Silverberg
